Citation Nr: 0904265	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-28 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1959 to April 1962.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2004 
rating decision of the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In the veteran's 
August 2005 VA Form 9, substantive appeal, he requested a 
Travel Board hearing.  In a letter received in September 
2005, he withdrew the request.  In July 2008, the case was 
remanded for additional development.  


FINDING OF FACT

The veteran's cervical spine pain in service was acute and 
resolved, and a chronic cervical spine disability was not 
manifested in service; arthritis of the cervical spine was 
not manifested in the first postservice year; and the 
veteran's current cervical spine disability is not shown to 
be related to his service, to include as due to injury 
therein.


CONCLUSION OF LAW

Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1112, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  An August 2003 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  In compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and available, pertinent postservice 
treatment records have been secured.  In July 2008, the Board 
remanded this matter to obtain additional postservice 
treatment records.  In accordance with this remand, an August 
2008 letter was sent to the veteran requesting that he 
identify all sources of postservice treatment or evaluation 
he had received for his cervical spine disability prior to 
October 13, 1998 (the date he sustained an on-the-job 
cervical injury).  He was also asked to identify specifically 
the sources of treatment he received immediately following 
his October 13, 1998 injury.  He did not respond to these 
requests.  

The RO also arranged for a VA examination in October 2008.  
The veteran failed (without giving cause) to appear for this 
examination, and the examiner provided a VA medical opinion 
based on his review of the claims file instead.  While VA has 
a statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with the VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  He has not identified any pertinent 
evidence that remains outstanding.  Hence, VA's duty to 
assist is met and the Board will address the merits of the 
claim.

B.	Factual Background

The veteran's STRs show that on two occasions in June 1959 he 
was referred by the Orthopedic Clinic to a Mental Hygiene 
Clinic for psychiatric evaluation because he complained of 
neck pain that had no X-ray, neurologic, or organic findings.  
On the first psychiatric examination, he expressed a chronic 
concern with his small stature and speculated that perhaps 
his neck pains were due to "growing pains."  He also 
expressed a chronic distaste for being told what to do; the 
physician noted of interest that the day of the accident for 
which the veteran blamed his neck symptoms, was the day when 
he had his first conflict with a non-commissioned officer 
which resulted in his getting extra duty.  Psychogenic 
musculoskeletal reaction, characterized by stiffness of the 
neck in situations requiring control of hostile impulses, was 
diagnosed.  [Notably, "psychogenic" is defined as 
"produced or caused by psychological factors."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1572 (31st ed. 2007)]  

On the veteran's second Mental Health Clinic visit, he 
reported injuring his neck in April 1959 when he was going 
through an obstacle course and another soldier jumped on top 
of him in a ditch and "snapped [his] head back."  He did 
not report to sick call (out of fear of being recycled 
through basic training), and his symptoms subsided until he 
reported to Fort Sill and threw a heavy duffel bag onto his 
shoulders, twisting his neck sharply.  Medications and 
physical therapy were of little assistance, except for the 
brief time he was on codeine, which brought short relief.  
After a psychiatric evaluation, it was not felt that there 
was a direct relationship between his symptoms and his 
personality type.  

Subsequent STRs, including the veteran's January 1962 service 
separation examination report, are silent for any complaints, 
findings, treatment, or diagnoses relating to his cervical 
spine.  In a January 1962 report of medical history, the 
veteran stated he was in "good health."  In March 1962, a 
few days before his separation from service, he stated there 
was no change in his medical condition since his January 1962 
medical examination, and indicated that he did not want to 
file an application for compensation (due to wounds, injury 
or disease in service) at that time.

November 1998 to July 2003 private treatment records from the 
Bakersfield Neuroscience & Spine Institute (Drs. M.R. & O.L.) 
show that that the veteran was first referred to their office 
in November 1998 after inuring his neck on October 13, 1998, 
while working as a painter at Kern Valley Hospital.  After a 
review of the veteran's October 1998 cervical spine CT scans, 
post-traumatic neck pain, post-traumatic C4-C5 
radiculopathies, cervical spondylosis with foraminal stenosis 
from C4-C5 to C5-C6, and craniocervical junction headaches 
were diagnosed.  His physician also stated, "There is no 
doubt that even though patient has pre-existing cervical 
spondylosis his current symptoms of craniocervical junction 
headaches and left C4-C5 radiculopathies are precipitated by 
repetitive stress resulting from his occupation as a 
painter."

The veteran continued to be treated periodically for cervical 
spondylosis with degenerative cervical disc disease.  In 
April 1999, it was noted that though the veteran had been 
working at the hospital for about a year when he developed 
neck pain and craniocervical junction headaches in October 
1998, he had been self-employed as a painter for many years.  
It was also noted that during the November 1998 office visit, 
the veteran was found to have cervical spondylosis with 
preexisting degenerative cervical canal stenosis due to hard 
disc and osteophyte at C5-C6.  The physician then stated that 
the veteran's preexisting degenerative neck condition became 
symptomatic after his October 1998 injury, and apportioned 40 
percent of his current symptoms as due to his preexisting 
condition and 60 percent as due to his work-related injury.

In November 2002, the veteran was seen again for neck pain.  
The physician noted the veteran's last office evaluation had 
been in November 1999 and that he was doing well on 
conservative treatment until July 2002 when he was involved 
in a motor vehicle accident (MVA).  The veteran reported 
having post-traumatic neck pain ever since.  In July 2003, it 
was noted that April 2003 EMG/nerve conduction studies showed 
left ulnar neuropathy and left cervical neuropathy.  

August 2004 to July 2005 VA outpatient treatment records show 
that in August 2004, the veteran called in to complain of 
neck pain for four days.  It was noted he had a chronic 
back/neck problem, but that he had been well-maintained on 
medication until about four days prior when he began 
experiencing "stabbing neck pains."  The veteran was 
advised to seek immediate care at a local emergency room 
/University of California hospital; he agreed to do so.

In an October 2008 VA medical opinion, the examiner reviewed 
the veteran's claims file, including the available 
postservice treatment records, and opined that the diagnosis 
for the veteran's current cervical spine disability was 
cervical spondylosis, C5-C6 and C6-C7 osteophytes, left C6-C7 
radiculopathy and left ulnar neuropathy.  He further opined 
that the veteran's current cervical spine disability was not 
caused by or the result of an April 1959 in-service neck 
injury, but was "most likely due to his long work history as 
a painter."  The examiner explained that his in-service 
injury was diagnosed as "psychogenic musculoskeletal 
reaction, characterized by stiffness of the neck in 
situations requiring control of hostile impulses," and that 
there was no organic basis for his symptoms and his X-rays 
were negative for abnormalities.  He also noted that on his 
discharge examination, almost 3 years after his reported 
injury, he indicated he was in "good health" and denied 
ever having an injury.  His clinical evaluation of the spine 
was noted as normal.  Postservice treatment records indicated 
that the veteran had a preexisting injury prior to his 
October 1998 work-related injury.  Noting that the October 
1998 injury occurred 36 years after the veteran's separation 
from service, and that he did not have a cervical spine 
disability at the time of his separation examination, the 
examiner stated that the preexisting injury alluded to in the 
veteran's postservice treatment records "[could not] 
possibly be attributed to [the April 1959] injury," but was 
"most likely [a] pre-existing degenerative condition of his 
neck [that] occurred from his many years as a self-employed 
painter prior to his work at Kern Valley Hospital."

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

At the outset, it is noteworthy that to the extent that this 
decision may be based on a less than complete record, such is 
entirely at the veteran's discretion, as he has failed to co-
operate with development for additional records, and also 
failed (without providing cause) to report for a scheduled VA 
examination.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

It is not in dispute that the veteran now has a cervical 
spine disability, including spondylosis (degenerative joint 
disease due to osteoarthritis).  It is also not in dispute 
that he complained of neck pain in service.  What he must 
still show to establish service connection for his cervical 
spine disability is that the current disability is related to 
his complaints of neck pain in service.  Significantly, there 
is no evidence that arthritis of the cervical spine was 
manifested in service or in the first postservice year; 
consequently, the chronic disease presumptive provisions of 
38 U.S.C.A. § 1112 do not apply.

The record includes both medical evidence that tends to 
support the veteran's claim and medical evidence that is 
against his claim.  When evaluating this evidence, the Board 
must analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the veteran's claim is an 
April 1999 statement from his physician at Bakersfield 
Neuroscience & Spine Institute who noted that the veteran had 
a preexisting degenerative neck condition that became 
symptomatic after his October 1998 work-related injury, and 
apportioned 40 percent of his current symptoms to his 
preexisting condition and 60 percent to his October 1998 
injury.  The physician does not explain the rationale for his 
opinion, or identify and opine as to the etiology of the 
veteran's preexisting neck condition, but merely states his 
conclusion.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held, "A mere conclusion by a medical doctor is 
insufficient to allow the Board to make an informed decision 
as to what weight to assign to the doctor's opinion."  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998).  The veteran's 
physician does not support his conclusion with an analysis 
the Board could weigh against any contrary opinion.  

In contrast, the physician who provided the October 2008 VA 
medical opinion reviewed the veteran's claims file, including 
his STRs, and provided a rationale for his opinion.  
Specifically, he opined that the veteran's current cervical 
spine disability was not caused by or the result of an April 
1959 in-service neck injury, but was "most likely due to his 
long work history as a painter," and explained: the 
veteran's in-service complaint of neck pain was diagnosed as 
a musculoskeletal reaction caused by psychological factors, 
and his January 1962 service separation examination was 
normal and silent for any complaints or findings related to 
the neck.  The first available postservice medical record to 
document the veteran's neck complaint was in 1998, some 36 
years postservice.  Although postservice treatment records 
indicate that the veteran had a preexisting injury prior to 
his October 1998 work-related injury, the examiner stated 
that the preexisting injury could not be attributed to the 
veteran's service, but was "most likely [a] pre-existing 
degenerative condition of his neck [that] occurred from his 
many years as a self-employed painter prior to his work at 
Kern Valley Hospital," as the veteran did not have a 
cervical spine disability at the time of his separation from 
service.

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the VA examiner's October 2008 
opinion as it contains a complete description of the cervical 
spine disability, was based on a review of the entire claims 
file, and includes a rationale for the opinion provided.  

The veteran's own statements relating his current cervical 
spine disability to his service are not competent evidence, 
as he is a layperson, and lacks the training to opine 
regarding medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

As it has been found that the October 2008 VA medical opinion 
has more probative value than the April 1999 statement by the 
veteran's private physician, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Accordingly, the benefit of the doubt doctrine does not 
apply; the claim must be denied.


ORDER

Service connection for a cervical spine disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


